Citation Nr: 1308385	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  04-44 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from July 2000 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded this matter in July 2012 to obtain a VA examination.  The VA examination provided in November 2012 was adequate and provided the opinions requested in the July 2012 remand.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the cervical spine in service.

2.  Symptoms of a cervical spine disorder were not chronic in service.

3.  Symptoms of a cervical spine disorder have not been continuous since service separation.

4.  The Veteran's currently diagnosed cervical spine disorder is not related to active service.  

5.  The Veteran's cervical spine disorder is not causally related to or permanently worsened by a service-connected disability.  

6.  The Veteran did not sustain an injury or disease of the left hip in service.  

7.  Symptoms of a left hip disorder were not chronic in service.
8.  Symptoms of a left hip disorder have not been continuous since service separation. 

9.  The Veteran's currently diagnosed left hip disorder is not related to active service.

10.  The Veteran's left hip disorder is not causally related to or permanently worsened by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  

2.  The criteria for service connection for degenerative disease of the left hip have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the RO initially provided the Veteran with VCAA notice regarding his service connection claims in a February 2004 letter.  The February 2004 letter informed the Veteran of the information and evidence needed to substantiate claims for service connection for hip and back disabilities secondary to a left knee disability and notified him of what information and evidence must be submitted by him and what information and evidence VA would obtain.  In a July 2012 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection for a cervical spine disorder and a left hip disorder, including as secondary to a service-connected left knee disability.  This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2012 letter included provisions for disability ratings and effective dates.  

Although the July 2012 notice was provided after the initial adjudication of the Veteran's claim, the claims were readjudicated in the January 2013 supplemental statement of the case, thereby curing the defective timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  The Veteran was afforded a VA examination in November 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection for a Cervical Spine Disorder and Left Hip Disorder


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).    

 Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.


Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303   (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran contends that current cervical spine and left hip disorders are related to service.  The Veteran asserts that he injured his cervical spine and left hip in service when he fell while going up stairs while he was on crutches.  The Veteran also contends that a current left hip disorder is proximately caused by or aggravated by service-connected disabilities, including bilateral ankle disabilities, a lumbar spine disability, and major depressive disorder.  
 
After a review of all of the evidence, lay and medical, the Board finds that the Veteran did not sustain injuries of the cervical spine and left hip in service, did not experience chronic symptoms of cervical spine or left hip disorder during service, and did not experience continuous symptoms of cervical spine or left hip disorder after service.  The Veteran is competent to report falling down stairs and sustaining an injury of the cervical spine and left hip, and is competent to report symptoms that he experienced at any time; however, the Board does not find the Veteran's more recent report of falling down stairs and injuring his cervical spine and left hip, or experiencing pain or other symptoms during service or since service, to be credible.  Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

Service treatment records from the Veteran's two months of active duty service do not reflect any cervical spine or left hip injury during service, or complaints or treatment of a cervical spine or left hip disorder.  A sick slip dated in August 2000 noted that the Veteran reported that his knee gave out while climbing stairs, and he fell on it.  The August 2000 sick slip did not note any complaints regarding the cervical spine or hip.  The Veteran sought medical treatment in service for other disabilities, including for his right leg, right foot, and right toe in July 2000, and left knee in July 2000 and August 2000, and no report of injury or complaints of a cervical spine or left hip injury or symptoms were noted.  An August 2000 sick slip shows that the Veteran reported a history of falling on his left knee but did not mention the neck or hip.  A September 2000 physical profile noted that the Veteran was not prevented from doing a hip raise.  

The Board acknowledges that, although the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility of the more recent assertions of in-service injuries and symptoms in service and since service, especially where there is other evidence of record, including private treatment record evidence, that demonstrates no reports of injury, or complaints or findings of cervical spine or left hip disorder.  See Buchanan, supra.  In this case, where the service treatment records appear complete, the Board finds that, if the Veteran had, in fact, been suffering from hip and neck injury, pain, or other symptoms in service, he would have mentioned it while he was seeking treatment for other disabilities of which he specifically complained and sought treatment, including his left knee, right foot, and right toe, and that any complaints of a hip or neck disorder hip would have been recorded in the service treatment records in the regular course of medical treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in an otherwise complete medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record (citing Fed. R. Evid. 803(7)).  

The Veteran's initial report of in-service injuries to the cervical spine and left hip was in 2003, after the filing of this claim for VA benefits for compensation purposes.  A November 2003 VA examination report also reflects that the Veteran reported that he fell down stairs on crutches.  A July 2008 VA examination reflects that the Veteran reported the onset of neck and left hip symptoms when he suffered a fall in 2000.  An October 2010 VA examination reflects that the Veteran reported that he injured his left hip and his neck when he fell on stairs while on crutches.  

While the Veteran did experience a fall in service, the evidence shows that he reported, and was treated for, only a left knee injury at the time of that fall.  Notably, the Veteran did not give a history of in-service injury while pursuing a previous service connection claim in 2000, and did not indicate on the 2000 claim form any date of onset or any treatment for these claimed disorders, including did not assert at that time that he injured the cervical spine or left hip at the time of the in-service fall that injured the left knee.  

The Board does not find the Veteran's more recent account of an in-service fall resulting in a cervical spine and left hip injury, first put forth in 2003 as part of the current claim for compensation, and repeated to VA examiners and during the current claim period, to be credible.  The Veteran's recent report of a fall during service resulting in a cervical spine and neck injury is inconsistent with the more contemporaneous service treatment records, post-service private treatment records, letters that the Veteran wrote to his mother during service, and a statement from his mother in 2002.  The service treatment records from the Veteran's two months of service do not reflect any treatment or complaint of a left hip or neck injury.  The service treatment records, which consist of both clinical findings and lay reports of symptoms and history, are contemporaneous to service, so are of higher probative value than the Veteran's more recent report of an injury of the left hip and cervical spine in service.  Post-service private treatment records dated in September 2000 do not show that the Veteran mentioned a history of left hip or cervical spine injury in service or complained of symptoms of left hip or cervical spine disorder.  Such history presented for treatment purposes is more probative because the patient has the incentive to provide an accurate medical history in order to receive good treatment.  

The Veteran has submitted copies of letters he wrote to his mother in service.  The letters tend to weigh against his claim and against his credibility regarding the more recent reporting of in-service cervical spine and left hip injury and symptoms thereafter.  The letters to his mother show that the Veteran described problems with his knee and stated that he was being discharged from the Army because of knee pain.  The Veteran did not describe any injury, symptoms, diagnosis, treatment, or limited duty profile for disorders of the cervical spine or left hip.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  In a December 2002 statement, the Veteran's mother noted that the Veteran had conversations with her in service regarding treatment his treatment for cellulitis and his knee.  The Veteran's mother indicated that he told her that he fell while climbing stairs and hurt his knee.  Her statement did not describe any conversations with the Veteran regarding an injury or symptoms of the left hip or cervical spine.  

Recent medical opinions reflect that the current findings of cervical spine and left hip disability are inconsistent with a fall in service.  For example, the November 2012 VA examiner opined that the Veteran's current bilateral hip and cervical spine arthritis are a later development and not suggestive of focal (one-sided) effect of a fall, that if the Veteran had significant sequelae of a fall it would be expected that he would have had medical attention documented prior to what the records show, and that the Veteran's obesity places him at risk for arthritis.  

The Board finds that there is other evidence that further demonstrates that symptoms of a cervical spine and left hip disability have not been continuous since service.  In addition to the statement from the Veteran's mother, and an absence of treatment or reported complaints in the immediate period after service separation, medical records dated in 2004 provide initial post-service evidence of treatment for a left hip disability.  Post-service evidence of a complaint regarding the cervical spine that was made for treatment purposes is shown in a report of a psychological evaluation dated in March 2005.  The Board finds the Veteran's more recent assertion of continuous symptoms since service not to be credible for the reasons provided and an absence of post-service complaints, findings, diagnosis, or treatment of a left hip disability after separation from service until 2004 or of a cervical spine disability prior to 2005 as one additional factor in this case that tends to weigh against a finding of continuous symptoms of a left hip or cervical spine disorder after service separation.  See Buchanan, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

The Veteran recent report of continuous left hip and cervical spine symptoms is inconsistent with other evidence of record, including the history reported by the Veteran's mother in a December 2002 written statement and several post-service medical records which do not reflect complaints regarding the left hip and cervical spine.  A December 2002 statement by the Veteran's mother noted that the Veteran discussed his knee injury with her.  The Veteran's mother did not mention any left hip or neck injury or even symptoms of either disorder.  

Post-service treatment records, which do not show complaints or treatment for a cervical spine disorder of left hip disorder, weigh against a finding of continuity of symptoms since service, as well as against findings of in-service injury or chronic symptoms in service.  Private treatment records from Union Hills Medical Center, dated in September 2000, reflect that the Veteran reported left knee pain but did not report a history or complaints of cervical spine or left hip disability.  A report of VA examination dated in December 2000 reflects that no history or complaints of in-service injury or disease of the cervical spine or left hip was reported, no history of chronic or continuous symptoms was reported, and no clinical findings pertaining to the neck or left hip were indicated upon examination.  Records from an orthopedist, T.E., dated in April 2003 and September 2003, likewise, did not note a history of in-service cervical spine or left hip disorder, or history of chronic or continuous symptoms of such disorder, or current findings of disorder of the left hip or cervical spine.  Medical records reflect that the Veteran had a post-service injury of the left knee in 2001 when he was working on a highway maintenance project and twisted his left knee.  The November 2003 VA examination noted complaints regarding the left knee only, and no complaints of a cervical spine or left hip disorder.   

Records from an orthopedist, Dr. T.E., dated from May 2002 to April 2003, do not show a history of in-service injury, or history of chronic or continuous symptoms, or then current complaints regarding the cervical spine or left hip.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care; therefore, the Veteran's more recent statements asserting in-service injury of the cervical spine and left hip, and chronic in-service and continuous post-service symptomatology of his left hip and cervical spine, are inconsistent with his own histories and findings indicated in both lay evidence and the post-service treatment records, which do not show complaints or treatment of a hip disability until a few years after service.  

The Board finds that the weight of the evidence demonstrates that the current cervical spine and left hip disabilities are not related to service.  A report of VA examination dated in March 2004 reflects that the Veteran reported left hip complaints that had been present since his left knee injury, which is an inaccurately reported history that reports facts that have been found not to be credible.  The VA examiner accurately noted that the claims file did not reflect evaluation for the left hip from the years 2000 to 2001, indicating a reliance on a more accurate history of no chronic or continuous symptoms of cervical spine or left hip disorder.  An x-ray showed no definite bony or joint abnormality.  The VA examiner diagnosed left tronchanteric bursitis, and opined that the disorder was not as likely as not related to left knee chief complaints.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

A March 2007 x-ray report reflects that there were no acute fractures or dislocations  noted on x-rays of the hips.  A July 2008 x-ray of the hips was negative for fracture or dislocation.  

Upon VA examination in October 2010, the Veteran again gave an accurate history of an in-service fall, but an inaccurate history of an injury of the hip and neck at the time of that fall.  The VA examiner opined that the Veteran's cervical spine and left hip disabilities are not related to service.  The VA examiner explained that the Veteran did not seek help for a fall.  The VA examiner's reliance of the fact that the Veteran did not seek help for cervical spine or left hip injuries at the time of the in-service fall is consistent with the accurate fact that there was no injury to the cervical spine or left hip at the time of the in-service fall and no symptoms in service to warrant medical treatment.  The VA examiner reasoned that, in the absence of in-service injury or complaints, there was no evidence that this is service related.  Such reasoning is consistent with the accurate facts found in this Board decision regarding in-service injury and chronic and continuous symptoms of disorder.  

The Veteran had a VA examination in November 2012.  After review of the evidence, the Veteran's history, and examination of the Veteran, the VA examiner opined that the Veteran's current left hip disability is not related to service.  The VA examiner in November 2012 stated that, although the Veteran reported a fall in service and onset of left hip pain at that time, there was no record of a fall or any follow up for problems from that fall in the service treatment records.  The VA examiner noted the Veteran's inaccurate history of in-service injury and claimed pain since then, but instead relied upon the accurate facts, consistent with the other evidence and the Board's findings in this case, that the Veteran did not sustain a left hip injury in service or experience chronic or continuous symptoms of a left hip disorder following the claimed injury and after service.  With regard to subsequent symptoms, the VA examiner accurately noted that x-rays in March 2004, December 2007, and December 2008 showed no significant hip condition.  Such findings are consistent with the fact that the Veteran did not experience chronic symptoms in service or continuous symptoms since service.  Consistent with the other credible evidence of record, the November 2012 VA examiner opined that the Veteran currently has bilateral hip arthritis which is a later development and not suggestive of focal (one-sided) effect of a fall.  The VA examiner also indicated a more likely etiology, noting that the Veteran is morbidly obese, and this is a common factor for the development of degenerative arthritis of the hips.  The VA examiner reasoned in support of the opinion that, if the Veteran had significant sequelae of a fall, it would be expected that he would have had medical attention documented prior to what the records show.  

The November 2012 VA examiner similarly opined that a cervical spine disorder is less likely than not related to a fall in service.  The VA examiner stated that, although the Veteran reported a fall in service and onset of pain at that time, there was no record of a fall or of any follow up for problems caused by a fall found in the service treatment records.  X-rays and MRI's were noted as normal until the early findings of degenerative joint disease seen on the September 2010 x-ray.  The VA examiner stated that, even as described by the Veteran, degenerative disease caused by a single fall would likely have earlier and more focal radiographic findings.  The VA examiner indicated that cervical strain and degenerative disc disease are common conditions, and the Veteran's obesity placed him at increased risk.  

In this case, the March 2004, October 2010, and November 2012 VA opinions that the Veteran's current cervical spine and left hip disorders, which include arthritis, were based upon factually accurate histories of no in-service injury or disease of the cervical spine or left hip, no chronic symptoms such as pain during service, and no continuous symptoms such as pain since service.  Although the VA examiners noted the Veteran's inaccurate history of a cervical spine and left hip injury in service at the time of the fall that injured his left knee, the VA examiner also correctly found that history not to be accurate, based on other evidence of record and the subsequent symptomatology and development of the disability.  For example, the November 2012 opinion is probative as to the question of medical nexus, as it was based on an accurate factual assumption of no in-service injury to the neck and left hip and no chronic or continuous symptoms of pain thereafter.  The November 2012 VA examiner provided a detailed rationale for the conclusion that the Veteran's neck and left hip disability are related to obesity, a nonservice-connected etiology.  The November 2012 medical opinion is consistent with the facts, and the Board finds it consistent with other evidence of record showing no in-service injury or disease of the neck or left hip.  For these reasons, the Board finds that the VA medical opinions, which weigh against the Veteran's claims, are of high probative value.  

The Veteran is also claiming that his left hip and cervical spine disorders are either caused or aggravated by service-connected disabilities, including bilateral ankle disabilities, a lumbar spine disability, major depressive disorder, and left knee disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

The Board finds that the weight of the evidence demonstrates that current left hip and cervical spine disorders are not proximately due or aggravated by 
service-connected bilateral ankle disabilities, a lumbar spine disability, major depressive disorder, or left knee disability.  The favorable evidence includes a February 2004 opinion by Dr. T.E. that the Veteran's pain in his low back, hips, and ankles is related to his left knee and results from alteration of his gait.  This opinion does not indicate that it was based on review of any history or facts, and is unsupported by any factual assumptions or any rationale.  For these reasons, the bare conclusory opinion is of minimal probative value.  

The evidence that suggests a secondary relationship includes a report of a VA examination dated in July 2008, which reflects the VA examiner's opinion that the Veteran's cervical spine and left hip disabilities were most likely caused by or a result of the left knee disability; however, this opinion was based on the VA examiner's acceptance of a factually in accurate history of in-service injury to the cervical spine and left hip at the time of the fall the injured the left knee, as well as a subsequent fall while on crutches, a story that evolved years into the Veteran's claim.  The VA examiner reasoned that, based on the Veteran's factually inaccurate reports of injuries to his cervical spine and left hip during the injury to his left knee, all the disabilities were related to each other.  Such opinion was explicitly based on inaccurate factual assumption of two in-service injuries to the neck and left hip, both at the time of the fall that injured the left knee disability, and a subsequent fall while on crutches, which is, likewise, inconsistent with the evidence of record.  An opinion based on such determinative factual inaccuracies of in-service injuries is of minimal probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

The October 2010 VA examiner also stated that there is evidence in the claims file that perhaps his left hip pain is related to his right knee condition that preexisted service.  The examiner did not offer an opinion that the Veteran's cervical spine disability or left hip disability, including arthritis, was caused or aggravated by any of the service-connected disabilities, including the left knee disability; the opinion only made a general observation that the records showed some pain in conjunction with left knee pain.  The October 2010 VA medical opinion weighs against the claim, as it tends to relate the Veteran's left hip disorder to his non-service-connected right knee disability. 

The February 2012 VA examiner opined that the Veteran's current left hip disability is not related to service or caused or aggravated by any service-connected disability.  The VA examiner reasoned that the Veteran has bilateral hip arthritis, for which the primary cause is his (non-service-related) morbid obesity.  The VA examiner reasoned that it would not be expected that any of the service-connected musculoskeletal conditions would cause a fairly symmetrical, bilateral degenerative process of the hips; that the morbid obesity was the primary factor causing undue stress on the hip joints; that the Veteran's gait was not markedly abnormal due to the service-connected disabilities; and that there is no plausible mechanism by which major depression would cause or aggravate arthritis.  

The 2012 VA examiner also opined that it is less likely than not that the Veteran's cervical spine disability is caused or aggravated by his service-connected disabilities.  The VA examiner reasoned in support of the opinion that there is no mechanism by which his musculoskeletal conditions below the neck would convey undue stress on his cervical spine that would lead to permanent aggravation of the cervical spine condition.  The VA examiner stated that there is also no plausible mechanism by which major depression would cause or aggravate cervical spine degenerative disc disease.  

The Board accords greater probative weight to the February 2012 VA medical opinion, as it was based on a thorough and accurate history, and was also supported by a rationale both relating the Veteran's left hip and cervical spine disorders to a non-service-related factor, specifically the Veteran's morbid obesity, that the clinical evidence shows a bilateral arthritic process inconsistent with one-sided hip injury, and explaining the lack of causative factors such as markedly altered gait or mechanism to cause the cervical spine or left hip arthritis.  For these reasons, the Board finds that the weight of the competent evidence is against a finding that the Veteran's cervical spine and left hip disorders diagnosed as arthritis are caused or aggravated by any of the service-connected disabilities, including bilateral ankle disabilities, a lumbar spine disability, major depressive disorder, or left knee disabilities.  

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claims for service connection for a cervical spine disorder or left hip disorder, including arthritis, as incurred in service or as secondary to (caused or aggravated by) any of the service-connected disabilities.   Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder, including as secondary to service-connected disabilities, is denied.

Service connection for a left hip disorder, including as secondary to service-connected disabilities, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


